Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. C, No. 12-14-0663; to the Court of Appeal, First Circuit, No. 2017 KW 0023.
hWRIT GRANTED. The defendant has moved for a subpoena duces tecum or alternatively for an in camera inspection of certain medical records of the victims. While such records are not ordinarily discoverable, the defendant has made a’sufficient showing of possible materiality and relevance under the particular facts and circumstances of this case. Accordingly, we remand the matter to the district court for an in camera review of the requested medical records for any evidence favorable to the defense.